DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The applicant’s election without traverse of Species 4 in the reply filed on 7/29/2022 is acknowledged. Claims 2-5 and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. The applicant indicated that claims 1, 6-9, 11, 16-17, and 19-22 read on the elected species. However, claim 16 depends from claim 15, which is directed to a non-elected species, so claim 16 is withdrawn as well.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 60 (see Figure 9c).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the mechanism by which the sliding of the section 48 within the section 50 causes the middle of the mandrel 30 to displace radially, as described in paragraph 39 of the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 37, the sentence “In some embodiments, the elements 34 are flat strips” should be moved before the sentence that begins with “The mandrel 30 in FIGS. 8a and 8b”.
In paragraph 39, it appears that the sentence “This motion 58 along with the attachment of the stent 10 to the mandrel 30 causes the middle of the mandrel 30 to displace radially and form the enlarged middle segment 16 of the stent 10” should be amended as follows: “This motion 58 along with the attachment of the stent 10 to the mandrel 30 causes the middle of the stent 10 to displace radially and form the enlarged middle segment 16 of the stent 10”. The sections 48 and 50 of the mandrel 30 are coaxial, with the section 48 sliding within the section 50. See paragraph 39 and Figures 9a-c, including the marked-up versions of Figures 9a and 9c reproduced below. The stent 10 expands when the section 48 slides within the section 50 since the stent 10 is attached to the mandrel 30 at bonding points 54. However, it is unclear what mechanism would cause the mandrel 30 itself to expand when section 48 slides within section 50. The disclosed coaxial sliding arrangement should prevent the section 48 from deforming the section 50.

    PNG
    media_image1.png
    285
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    570
    media_image2.png
    Greyscale

In paragraph 40, it appears that “direction vision” should be “direct vision”.
Appropriate correction is required.
Claim Objections
Claims 6, 8-9, and 22 are objected to because of the following informalities:
In line 5 of claim 6, “a stent” should be “the stent”.
Claim 8 recites “moving a first end portion of the mandrel toward a second end portion of the mandrel to radially displace a middle portion of the mandrel”. However, given what is disclosed by the specification and drawings, it appears that it is only the middle portion of the stent that is being radially displaced, and not the middle portion of the mandrel. The sections 48 and 50 of the mandrel 30 are coaxial, with the section 48 sliding within the section 50. See paragraph 39 and Figures 9a-c, including the marked-up versions of Figures 9a and 9c reproduced below. The stent 10 expands when the section 48 slides within the section 50 since the stent 10 is attached to the mandrel 30 at bonding points 54. However, it is unclear what mechanism would cause the mandrel 30 itself to expand when section 48 slides within section 50. The disclosed coaxial sliding arrangement should prevent the section 48 from deforming the section 50.

    PNG
    media_image1.png
    285
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    332
    570
    media_image2.png
    Greyscale

In claim 9, “the first portion” and “the second portion” should be replaced with “the first end portion” and “the second end portion”, respectively, for consistency with claim 8.
In line 5 of claim 11, “an first outer diameter” should be replaced with “a first outer diameter”.
Claim 22 recites that “the step of moving the first end of the mandrel toward the second end of the mandrel causes a middle region of the mandrel to displace radially outward” and therefore has the same issue as claim 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0283962 (“Boudjemline”).
Regarding claim 1, Boudjemline discloses a method of manufacturing a stent (see paragraph 1), comprising:
forming a stent having a bulge (see Figure 16 and paragraph 71) around a mandrel (“FIGS. 15 and 16 show in this view two examples of mesh-like structures 10A, 10B obtained by braiding on a chuck of appropriate shape”; see paragraph 71; while the chuck for forming the structure 10B is not shown, chucks for forming stents of other shapes are shown in Figures 1-4 and 7-8; these chucks constitute mandrels because they are rods on which material is shaped; given the shape of the structure 10B, the shapes of the chucks shown in Figures 1-4 and 7-8, and the shapes of the stents produced by these chucks, the chuck for forming the structure 10B would also constitute a mandrel); and
removing the mandrel from an interior of the stent (no chuck is present in Figure 16; therefore, it must have been removed from the interior of the structure 10B).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudjemline, as applied to claim 1 above, and further in view of US 2010/0076547 (“Kim”) and US 2007/0062419 (“Stevens”).
Regarding claim 7, Boudjemline does not disclose covering the stent using a mold. However, Kim discloses a method of manufacturing a stent (see paragraph 1) in which a wire structure 2 is inserted into a hollow space 6 of a shaper 4 (see paragraph 49 and Figure 5). The hollow space 6 mimics the exterior shape of the wire structure 2, as shown in Figure 5. A liquid coating material C is provided to the inside of the hollow space 6. See paragraphs 52-53 and Figures 6-7. The shaper 4 is inserted into a holder J1, and the holder J1 is rotated to prevent the liquid coating material C from being non-uniformly distributed. See paragraphs 59-60 and Figure 8. The resulting stent D is removed from the shaper 4, as shown in Figure 2. See paragraph 66. A cover film prevents cancerous or fibrous tissues from permeating into the stent from the outside. See paragraph 4. Also, a stent with exposed wires causes friction when it is removed from the body, which can cause pain or damage. See paragraphs 8-9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied a coating film to the structure 10B of Boudjemline to prevent tissue from permeating into the structure 10B and to prevent pain or damage during removal, as taught by Kim (see paragraphs 4 and 8-9).
With respect to the limitation that the mold is tilted, it is well known to tilt an object to help coat it with liquid. Also, Stevens discloses that rotational molding techniques are well known in the art and that such techniques involve rotating and tilting a mould to cover the interior of the mould with melted feedstock. See paragraph 393. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated tilting along with rotation during coating of the structure 10B in modified Boudjemline, as taught by Stevens.

Claims 11 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudjemline.
Regarding claim 11, Boudjemline discloses a method of manufacturing a stent (see paragraph 1), comprising:
braiding a plurality of filaments (see paragraphs 35-36, 65-66, and 71 and Figures 1-4 and 16) into a braided tubular member (the structure 10B; see Figure 16 and paragraph 71) around a mandrel (“FIGS. 15 and 16 show in this view two examples of mesh-like structures 10A, 10B obtained by braiding on a chuck of appropriate shape”; see paragraph 71; while the chuck for forming the structure 10B is not shown, chucks for forming stents of other shapes are shown in Figures 1-4 and 7-8; these chucks constitute mandrels because they are rods on which material is shaped; given the shape of the structure 10B, the shapes of the chucks shown in Figures 1-4 and 7-8, and the shapes of the stents produced by these chucks, the chuck for forming the structure 10B would also constitute a mandrel),
the mandrel having a first end region (at the top of the structure 10B in Figure 16; such a chuck arrangement would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the shapes of the chucks shown in Figures 1-4 and 7-8 and the shapes of the stents produced by these chucks), a second end region opposite the first end region (at the bottom of the structure 10B in Figure 16; such a chuck arrangement would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the shapes of the chucks shown in Figures 1-4 and 7-8 and the shapes of the stents produced by these chucks), and a middle region between the first end region and the second end region (corresponding to the bulged zone; see Figure 16 and paragraph 71; such a chuck arrangement would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention given the shapes of the chucks shown in Figures 1-4 and 7-8 and the shapes of the stents produced by these chucks),
the braided tubular member having an first outer diameter along the first end region (see Figure 16, particularly the top of the structure 10B), a second outer diameter along the second end region (see Figure 16, particularly the bottom of the structure 10B), and a third outer diameter along the middle region (see Figure 16, particularly the bulged zone of the structure 10B), the third outer diameter being greater than the first and second outer diameters (see Figure 16); and
removing the braided tubular member from the mandrel (no chuck is present in Figure 16; therefore, it must have been removed from the interior of the structure 10B).

Regarding claim 17, Boudjemline discloses heat treating the braided tubular member (paragraph 71 refers to “thermal treatment”) on a mandrel (see paragraph 71, which discusses using a contention tube or chuck) but does not explicitly disclose heat treating the braided tubular member on the mandrel, i.e., the mandrel on which the filaments are braided. Specifically, paragraph 71 discloses using “a contention tube for the production of a stent of smaller diameter”. Paragraph 71 also discloses using “a chuck of diameter larger than the chuck 1 for the production of a stent of a larger diameter, or an appropriate shape in other cases” (emphasis added). In other words, Boudjemline teaches using a chuck (i.e., a mandrel) of matching diameter/shape when there is no desire to increase or decrease the size of the stent. In such a case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the chuck on which the structure 10B was braided to eliminate the need to transfer the structure 10B and given that such transfer would offer no benefit.

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudjemline, as applied to claim 11 above, and further in view of US 2009/0192588 (“Shin”), cited in an IDS.
Regarding claim 19, Boudjemline does not disclose that the mandrel used to form the structure 10B includes enlarged flares in the end regions. However, Boudjemline does disclose stents with flared ends (see Figures 9 and 15) and corresponding chucks (see Figures 7-8 and paragraphs 71 and 73-77). Also, paragraph 71 indicates that the shapes of the structures 10A, 10B are determined by the location where the structures 10A, 10B are to be placed in the body, and Shin discloses a stent 45 with a central bulged zone and flared ends (see Figure 15 and paragraph 63), which indicates that such a shape is appropriate for a stent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the structure 10B with flared ends using a mandrel of corresponding shape when such an arrangement was suitable for the intended install location (see paragraph 71 of Boudjemline and Figure 15 of Shin).

Regarding claim 20, please see the rejection of claim 19.


Allowable Subject Matter
Claims 6 and 8-9 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 6 recites that the mandrel comprises a first coaxial section slidably disposed inside of a second coaxial section. The first and second coaxial sections are slid away from each other to extend the mandrel, and the stent is formed around the extended mandrel. A first part of the stent is secured to the first coaxial section, and a second part of the stent is secured to the second coaxial section. The first and second coaxial sections are slid toward each other to create the bulge between the first and second parts of the stent.
Boudjemline fails to disclose such features. US 2004/0006368 (“Mazzocchi”) discloses an arrangement where bulges are created in a medical device by moving the ends of device toward one another. See Figures 2-4 and paragraphs 49-63. However, Mazzocchi does not disclose a stent or forming a stent around a mandrel, as required by claim 1, and there is nothing in the prior art to teach how to apply the method of Mazzocchi to forming a stent around a mandrel.
Claim 8 recites moving a first end portion of the mandrel toward a second end portion of the mandrel to radially displace a middle portion of the mandrel. Neither Boudjemline nor Mazzocchi discloses this feature. Claim 9 contains allowable subject matter based on its dependency from claim 8.
Claim 21 is directed to a method of manufacturing a stent in which the stent is positioned around a mandrel, and a first end of the mandrel is moved toward a second end of the mandrel to cause a middle region of the stent to radially expand to form a bulge in the middle region of the stent.
As with claim 6, Boudjemline fails to disclose these features, Mazzocchi does not disclose a stent or positioning a stent around a mandrel, and there is nothing in the prior art to teach how to apply the method of Mazzocchi to manufacturing a stent around a mandrel.
Claim 22 is allowed based on its dependency from claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744